      Case: 1:18-cv-08116 Document #: 86 Filed: 09/13/19 Page 1 of 4 PageID #:801




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 NOTRE DAME AFFORDABLE HOUSING,
 INC. and CHARLENE M. MARSH,

      Plaintiffs,
                                                            Case No: 1:18-cv-08116
 v.
                                                       Honorable Judge Charles R. Norgle
 CITY OF CHICAGO, JUDITH FRYLAND,
 COMMISSIONER, DEPARTMENT OF
 BUILDINGS, CITY OF CHICAGO, GRANT
 ULLRICH, DEPUTY COMMISSIONER,
 DEPARTMENT OF BUILDINGS, CITY OF
 CHICAGO, DELTA DEMOLITION, INC.,
 DENNIS RAFAEL, CORVEL
 CORPORATION and AS YET UNKNOWN
 JOHN AND JANE DOE DEFENDANTS,


      Defendants.



  PLAINTIFFS’ UNOPPOSED MOTION TO MODIFY BRIEFING SCHEDULE AND
                   MOTION TO EXCEED PAGE LIMIT

        NOW COMES Plaintiffs NOTRE DAME AFFORDABLE HOUSING, INC. and

CHARLENE M. MARSH (“Plaintiffs”), by and through their attorney, James C. Vlahakis of

Sulaiman Law Group, Ltd., bringing their Unopposed Motion to Modify Briefing Schedule for

Defendants’ Motions to Dismiss and Motion to Exceed Page Limit, and in support states as

follows:

        1.          On August 19, 2019 Defendants Corvel Corporation and Dennis Rafael, Delta

Demolition, Inc., and City of Chicago, Judith Frydland, Comissioner of the City’s Department of

Buildings, and Grant Ullrich, Deputy commissioner of the City’s Department of Buildings filed

their Motions to Dismiss [Dkts. 72, 75, 78].

                                                 1
    Case: 1:18-cv-08116 Document #: 86 Filed: 09/13/19 Page 2 of 4 PageID #:801




       2.      On August 22, 2019, the Honorable Charles R. Norgle ordered Plaintiffs’ responses

to the Motions to Dismiss to be filed by September 13, 2019, and Defendants’ replies to be filed

by September 20, 2019 [Dkt. 81].

       3.      Due to the oversized nature of the various motions and other work commitments,

the undersigned respectfully requests an additional 14 days, through September 27, 2019, to file

Plaintiffs’ responses to Defendants’ Motions to Dismiss.

       4.      This is the first extension sought by Plaintiff and this motion is brought in good

faith. Granting the relief sought will not prejudice any party.

       5.      Plaintiffs further seek leave of Court to file responses of up to 20 pages, should

Plaintiffs need the additional pages. Plaintiffs’ counsel does not know if the additional five pages

are needed at this time, but to avoid having to burden this Honorable Court with a future motion

to seek leave, Plaintiff is seeking leave at this time. With that being said, Plaintiffs’ counsel will

endeavor to operate within 15 pages and will not utilize any additional pages unless absolutely

necessary.

       6.      Plaintiffs’ counsel conferred with Defendants’ counsel prior to filing this motion

and counsel for the City of Chicago Defendants, Defendant Corvel Insurance, Defendant Dennis

Rafael, and Defendant Delta Demolition consent to the proposed relief.

       7.      In return, the City of Chicago Defendants, Defendant Corvel Insurance, Defendant

Dennis Rafael, and Defendant Delta Demolition Defendants have asked Plaintiff to ask this Court

to extend the previously set one week reply due date to a three week reply, which would cause the

Defendants’ replies to due on October 18, 2019.

       WHEREFORE, the Plaintiffs respectfully request that this Court enter an order modifying

the briefing schedule on Defendants’ Motions to Dismiss, allowing Plaintiffs to file their responses



                                                  2
    Case: 1:18-cv-08116 Document #: 86 Filed: 09/13/19 Page 3 of 4 PageID #:801




to Defendants’ Motions to Dismiss by September 27, 2019 and extending the due date for the

replies of City of Chicago Defendants, Defendant Corvel Insurance, Defendant Dennis Rafael, and

Defendant Delta Demolition to October 18, 2019. Plaintiffs further request that they be granted

leave to file responses up to 20 pages in length, and for any other relief this Court deems just and

proper.




Dated: September 13, 2019                     Respectfully submitted,

                                              /s/ James C. Vlahakis
                                              James C. Vlahakis
                                              SULAIMAN LAW GROUP, LTD.
                                              2500 S. Highland Avenue, Suite 200
                                              Lombard, IL 60148
                                              Phone: (630) 581-5456
                                              Fax: (630) 575-8188
                                              Email: jvlahakis@sulaimanlaw.com




                                                 3
    Case: 1:18-cv-08116 Document #: 86 Filed: 09/13/19 Page 4 of 4 PageID #:801




                             CERTIFICATE OF SERVICE

        I hereby certify that the foregoing MOTION FOR EXTENSION OF TIME TO FILE
RESPONSE TO DEFENDANT’S MOTION TO DISMISS was electronically filed with the
Clerk of the Court using the CM/ECF system on this 12th day of September, 2019, which
constitutes service on counsel of record.



                                                /s/ James C. Vlahakis




                                            4
